Title: From Thomas Jefferson to Sylvanus Bourne, 30 December 1791
From: Jefferson, Thomas
To: Bourne, Sylvanus



Dec. 30. 91.

Th: Jefferson presents his compliments to Mr. Bourne, and acknoleges the receipt of his letter of yesterday. He was far from receiving in a disadvantageous light Mr. Bourne’s note on the subject of the peices in Fenno’s paper. On the contrary he has felt himself indebted to him for having drawn his attention to publications which he finds filled with good sense and loyalty to his country. He wishes him sincerely success in whatever may be his undertakings, and shall always be happy to befriend them if in his power.
 
